HOWARD, Judge,
dissenting.
The trial on the merits was a sham. Defense counsel did absolutely nothing but sit there. True, he had the rug pulled out from under him. But, contrary to what is suggested by the majority opinion, it was not all right just because there was no defense to the charge. Minimal standards of competence in such a situation require the defense attorney to insure that the state proves its case beyond a reasonable doubt by competent evidence.
Appellant is entitled to active participation in the trial by his counsel. The very least his lawyer should have done here was to address the jury in closing argument, remind the jury of the state’s burden of proof and the right of his client to make the state bear that burden of proof in a trial. I would reverse.